--------------------------------------------------------------------------------

EXHIBIT 10.1
 
AGREEMENT NOT TO COMPETE
 
THIS AGREEMENT NOT TO COMPETE (this “Agreement”) is made as of the 12th day of
July, 2012 by and between Tegal Corporation, a Delaware corporation (the
“Company”), and Jay M. Tenenbaum, the founder, Chairman of the Board of
Directors and a significant stockholder of CollabRx, Inc., a Delaware
corporation (“CollabRx”), and an individual resident in the State of California
(“Restricted Party”).  This Agreement shall become effective concurrently with
the Effective Time (as such term is defined in the Merger Agreement (as defined
below)).
 
RECITALS
 
WHEREAS, concurrently with the execution of this Agreement, the Company is
acquiring CollabRx pursuant to an Agreement and Plan of Merger, dated June 29,
2012 (the “Merger Agreement”), by and among the Company, CLBR Acquisition Corp.,
CollabRx and CommerceNet, as Stockholders’ Representative;


WHEREAS, the transactions contemplated by the Merger Agreement are referred to
herein as the “Transactions”;
 
WHEREAS, Restricted Party has obtained extensive and valuable knowledge,
technical expertise and confidential information concerning CollabRx’s business
utilizing an expert-based content aggregation strategy to create and distribute
(through web-based or mobile applications or other means) high-value medical
information (including, without limitation, information relating to diagnostic
tests, clinical trials, drugs and other therapies that may be correlated to
genetic profiles, individually or by population) to patients, physicians and
researchers for the purpose of assisting decision-making or planning therapies
to treat diseases (the “Business”); in particular such business that aggregates
and publishes by any means, including through web-based or mobile applications,
any peer-reviewed and expert-curated data gathered from published and/or
unpublished sources relating to diagnostic tests, clinical trials, drugs and
other therapies and correlates those to genetic profiles, individually or by
population; and
 
WHEREAS, this Agreement is a material inducement to the Company’s entering into
the Merger Agreement, and the Company has relied upon this Agreement in
acquiring CollabRx.


NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.          Agreement Not to Compete. During the Noncompetition Period (as
defined below), Restricted Party shall not in any manner, directly or
indirectly, including through entities controlled by Restricted Party, within
the Territory (as defined below), (i) engage or participate in the Business or
perform services for third parties which are competitive with the Business
(“Competitive Services”) or (ii) own or operate any business which engages or
participates in the Business or which performs Competitive Services. Restricted
Party shall be deemed to be engaged in the Business or performing Competitive
Services if Restricted Party shall engage in such business or perform such
services directly or indirectly, whether for Restricted Party’s own account or
for that of another person, firm or corporation, or whether as stockholder,
principal, partner, member, agent, investor, proprietor, director, officer,
employee or consultant or in any other capacity. For the purposes of this
Agreement, (a) the term “Territory” shall be each and every country, province,
state, city, or other political subdivision of the world in which CollabRx or
any of its subsidiaries or affiliates is currently engaged, or currently plans
to engage in the Business and (b) the term “Noncompetition Period” shall mean
the period from the Effective Time (as defined in the Merger Agreement) until
the third anniversary of the Effective Time. Notwithstanding the foregoing
provisions of this Section 1, the prohibitions set forth in this Section 1 shall
not be deemed to prevent Restricted Party from owning 2% or less of any class of
equity securities of an entity that has a class of equity securities registered
under Section 12 of the Securities Exchange Act of 1934, as amended.
 
 
 

--------------------------------------------------------------------------------

 
 
The Company further acknowledges and agrees that notwithstanding the foregoing
provisions of this Section 1, the prohibitions set forth in this Section 1 shall
not be deemed to prevent Restricted Party from performing duties as founder,
Chairman, principal, partner, member, agent, director, officer, employee or
consultant or in any other capacity for “Cancer Commons (“CC”), a non-profit
organization chartered to dramatically improve outcomes for cancer
patients.  The Company acknowledges that CC’s primary activities include, but
are not limited to:


a. operating a rapid learning community, a type of social network linking cancer
scientists, physicians, and their patients through discussion and refinement of
consensus knowledge. CC uses this structured cooperative discussion process to
focus research on unmet patient needs and to improve patient outcomes;


b. fostering the collection and use of patient data obtained from medical
records, case reports, and patient self-reporting to be analyzed and reviewed by
the community to refine the collective knowledge; and
 
c. operating a pre-competitive industry alliance of cancer centers,
pharma/biotechs, laboratories, and others involved in cancer research and care
to share data, knowledge and services.
 
2.          Remedies.  The necessity of protection against the competition of
Restricted Party and the nature and scope of such protection has been carefully
considered and agreed upon by the parties hereto.  Restricted Party acknowledges
that the nature of the Business is highly competitive, that one of the most
valuable assets of CollabRx is its goodwill in the marketplace and among its
customers, which Restricted Party helped to develop and maintain in the course
of Restricted Party’s service to CollabRx, and that the Company, in entering
into the Merger Agreement and acquiring CollabRx, has relied on Restricted
Party’s willingness to restrict his ability to compete with the Company in the
conduct of the Business.  Restricted Party and the Company hereby agree and
acknowledge that the duration, scope and geographic area  applicable
to  the  restrictions set  forth  in  this  Agreement are  fair,  reasonable and
necessary and include the area in which the goodwill of the Business had been
developed by Restricted Party.  Restricted Party acknowledges that the
consideration provided for in Section 3 is sufficient and adequate to compensate
Restricted Party for agreeing to the restrictions contained in this Agreement
and that such restrictions will not cause Restricted Party undue hardship.  If,
however, any court or arbitrator of competent jurisdiction determines that the
foregoing restrictions are unreasonable and for that reason unenforceable, such
restrictions shall be modified, rewritten or interpreted to include as much of
their nature and scope as will render them enforceable.   Restricted Party and
the Company agree that a monetary remedy for a breach of this Agreement will be
inadequate and will be impracticable and extremely difficult to prove, and
further agree that such a breach would cause the Company irreparable harm, and
that the Company shall be entitled to temporary and permanent injunctive relief
without the necessity of proving actual damages.  Restricted Party agrees that
the Company shall be entitled to such injunctive relief, including temporary
restraining orders, preliminary injunctions and permanent injunctions, without
the necessity of posting bond or other undertaking in connection
therewith.   Any such requirement of bond or undertaking is hereby waived by
Restricted Party, and Restricted Party acknowledges that in the absence of such
a waiver, a bond or undertaking may be required by the court.
If any provision of this Agreement is invalid in part, it shall be curtailed, both as to time and
location, to the extent required for its validity under applicable law and as so
curtailed shall be enforceable.
 
 
2

--------------------------------------------------------------------------------

 


3.          Consideration. As consideration for Restricted Party’s covenants set
forth in Section 1 of this Agreement, the Company has entered into the Merger
Agreement, and would not have done so but for the agreement of Restricted Party
to enter into this Agreement.
 
4.          Notices.  Any notice, payment, demand or communication required or
permitted to be given by any provision of this Agreement shall be in writing and
shall be delivered personally to the person or to an officer of the person to
whom the same is directed, or sent by registered or certified United States mail
return receipt requested, or by nationally recognized overnight delivery
service, addressed as follows:  if to the Company, to the Company’s principal
office address located at 140 2nd Street, Suite 318, Petaluma, CA 94952,
Attention:  Thomas R. Mika or to such other address as may be specified from
time to time by notice by the Company; and if to Restricted Party, to Restricted
Party’s address as set forth on the signature page to this Agreement, or to such
other address as may be specified from time to time by notice by Restricted
Party.  Any such notice shall be deemed to be delivered, given and received for
all purposes (i) as of the date and time of actual receipt, in the case of
notices delivered personally, (ii) one business day after deposit with a
nationally recognized overnight delivery service or (iii) five days after
deposit in registered or certified United States mail return receipt requested,
as applicable.
 
5.          Counterparts.  This Agreement may be executed in counterparts, all
of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.


6.          Headings.  The section and other headings contained in this
Agreement are for reference purposes only and are not intended to describe,
interpret, define or limit the scope, extent or intent of this Agreement or any
provision hereof.  The words “hereof,” “herein” and “hereunder” and words of
similar import referring to this Agreement refer to this Agreement as a whole
and not to any particular provision of this Agreement. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they will be
deemed to be followed by the words “without limitation.”  Any agreement,
instrument or statute defined or referred to herein, or in any agreement or
instrument that is referred to herein, means such agreement, instrument or
statute as from time to time amended, modified or supplemented, including (in
the case of agreements or instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes and references to all
attachments thereto and instruments incorporated therein. References to a person
are also to its permitted successors and assigns.


7.          Entire Understanding.  This Agreement and any documents delivered by
the parties in connection herewith constitute the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
the parties hereto, or any of them, with respect to the subject matter hereof.


8.          Amendments.   This Agreement may not be modified or changed except
by written instrument signed by each of the parties hereto.
 
9.          Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to its rules
of conflict of laws
 
 
3

--------------------------------------------------------------------------------

 


10.         Cooperation.  Each party hereto shall cooperate with the other party
and shall take such further action and shall execute and deliver such further
documents as may be necessary or desirable in order to carry out the provisions
and purposes of this Agreement.
 
11.        Waiver.  Restricted Party or the Company may, by written notice to
the other: (i) waive any inaccuracies in the representations or warranties of
the other party contained in this Agreement or in any document delivered
pursuant to this Agreement; (ii) waive compliance with any of the covenants of
the  other  party  contained in  this  Agreement;
or  (iii)  waive  or  modify  performance of  any  of  the obligations of the
other party. No action taken pursuant to this Agreement shall be deemed to
constitute a waiver by the party taking such action, possessing such knowledge
or performing such investigation of compliance with the representations,
warranties, covenants and agreements contained herein.  The waiver by any party
hereto of a breach of any provision of this Agreement shall not operate or be
constituted as a waiver of any subsequent breach.  The failure of any party to
insist, in any one or more instances, upon performance of any of the terms,
covenants or conditions of this Agreement shall not be construed as a waiver or
relinquishment of any rights granted hereunder or any such term, covenant or
condition.
 
12.        Negotiation of Agreement.  Each of the parties hereto acknowledges
that it has been represented by independent counsel of its choice, or has had
the opportunity to be represented by independent counsel of its own choosing,
and to that extent, if any, that it desired, each party hereto availed itself of
this right and opportunity throughout all negotiations that have preceded the
execution of this Agreement, and that it has executed the same with the consent
and upon the advice of said independent counsel.  Each party hereto and its
counsel cooperated in the drafting and preparation of this Agreement and the
documents referred to herein, and any and all drafts relating thereto shall be
deemed the work product of the parties and may not be construed against any
party by reason of its preparation.  Accordingly, any rule of law, or any legal
decision that would require interpretation of any ambiguities in this Agreement
against the party that drafted it, is of no application and is hereby expressly
waived.   The provisions of this Agreement shall be interpreted in a reasonable
manner to effect the intentions of the parties and this Agreement.
 
13.        Parties in Interest; Assignment. Neither this Agreement nor any of
the rights, interests or obligations hereunder shall be assigned by any of the
parties hereto in whole or in part (whether by operation of law or otherwise)
without the prior written consent of the other party and any attempt to make any
such assignment without such consent shall be null and void; provided, however,
that the Company may assign this Agreement to a successor of all or
substantially all the assets of the Company. This Agreement is not intended to
confer upon any person other than the parties hereto any rights or remedies
under or by reason of this Agreement.


14.        Severability. In the event that any one or more provisions of this
Agreement shall for any reason be held invalid, illegal, or unenforceable in any
respect by any court of competent jurisdiction, such invalidity, illegality, or
unenforceability shall not affect any other provisions of this Agreement and the
parties shall use their reasonable best efforts to substitute a valid, legal and
enforceable provision which, insofar as practicable, implements the original
purposes and intents of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
15.        Full Understanding.   Restricted Party represents and agrees that
Restricted Party fully understands Restricted Party’s right to discuss all
aspects of this Agreement with Restricted Party’s private attorney and certified
public accountant, and that to the extent, if any, that Restricted Party
desired, Restricted Party availed himself of this right.  Restricted Party
further represents that he has carefully read and fully understands all of the
provisions of this Agreement, that Restricted Party is competent to execute this
Agreement, that Restricted Party’s agreement to execute and deliver this
Agreement has not been obtained by any duress and that Restricted Party freely
and voluntarily enters into it, and that Restricted Party has read this
Agreement in its entirety and fully understands the meaning, intent and
consequences of this Agreement.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS
WHEREOF, the pm1ies hereto have executed this Agreement Not to Compete as of
the date first written above.
 

 
RESTRICTED PARTY:
          /s/ Jay M. Tenenbaum    
Name: Jay M. Tenenbaum
   
Adress:

 

 
TEGAL CORPORATION
          By
/s/ Thomas R. Mika
   
Name:  Thomas R. Mika
   
Title:   President and Chief Executive Officer
 

 
 

--------------------------------------------------------------------------------